SILVERMAN, Circuit Judge,
dissenting:
I respectfully dissent.
Diaz alleged that as a result of a predicate RICO act, he “lost employment.”1 I fail to see why this isn’t enough to allege injury to his “business.or property” and, therefore, to state a RICO claim.
This case is quite unlike Oscar v. University Students Co-op. Ass’n, 965 F.2d 783 (9th Cir.1992), in which tenants in a student housing complex brought a RICO action complaining of various forms of “un-neighborly behavior” by the people next door. Id. at 784. Oscar did not allege any direct financial loss or out of pocket expense. “The only injury she has alleged is a ‘decrease in the value of her property’ due to racketeering activity next door. We do not believe that such a decrease entails financial loss to Oscar.” Id. at 786. We pointed out that the owner of the property might have been able to claim a diminution in the fair market value of the property, but that Oscar was a mere tenant. Id. at 786-87. The only way she
could suffer tangible financial loss, we said, was if she tried to sublet the apartment, which she never alleged. Id. at 787.
The Oscar scenario is in sharp contrast to the present complaint. Diaz alleges that as a result of racketeering activity by rogue police officers, he was wrongly sent to prison and “lost employment.” What could be a more direct financial loss than that? It would seem that Diaz’s claim is at least as tangible as that alleged in Mendoza v. Zirkle Fruit Co., 301 F.3d 1163 (9th Cir.2002), our most recent decision addressing RICO claims. In Mendoza, documented farmworkers brought a RICO action alleging that fruit growers had conspired to hire undocumented workers in order to depress wages. Id. at 1166. We held that the plaintiffs had alleged sufficient RICO standing to survive a motion to dismiss. “That wages would be lower if, as alleged, the growers relied on a workforce consisting largely of undocumented workers, is a claim at least as plausible enough to survive a motion to dismiss, whatever difficulty might arise in establishing how much lower the wages would be.” Id. at 1171.
If lower wages caused by racketeering activity is a sufficient injury to property or business to withstand a motion to dismiss, why isn’t loss of wages? As the majority recognizes, several other courts have found such loss' sufficient.2 Even Grogan v. Platt, 835 F.2d 844 (11th Cir.1988), cited *487with favor by the majority, did not foreclose the possibility that allegation of loss of wages could withstand a 12(b)(6) motion to dismiss. “We do not hold that plaintiffs may never recover under RICO for the loss of employment opportunities.” Id. at 848.
It is true that RICO was not designed to redress every garden variety personal injury tort. So how do we sift the wheat from the chaff? Mendoza points the way. In Mendoza, the farmworker case, we applied to RICO the standard used in the antitrust context. 301 F.3d at 1168-69. We said:
In this circuit, we focus on three nonex-haustive factors in considering causation, that is whether the injury is ‘too remote’ to allow recovery:
(1) whether there are more direct victims of the alleged wrongful conduct who can be counted on to vindicate the law as private attorneys general; (2) whether it will be difficult to ascertain the amount of the plaintiffs damages attributable to defendant’s wrongful conduct; and (3) whether the courts will have to adopt complicated rules apportioning damages to obviate the risk of multiple recoveries.
Id. at 1169 (quoting Ass’n of Wash. Pub. Hosp. Dists. v. Philip Morris Inc., 241 F.3d 696, 701 (9th Cir.2001)); see also Holmes v. Securities Investor Protection Corp., 503 U.S. 258, 268, 112 S.Ct. 1311, 117 L.Ed.2d 532 (1992) (holding that Congress intended to apply the antitrust proximate cause analysis in RICO).
By limiting RICO to cases of concrete financial loss to business or property directly caused by a predicate RICO act, we recognize RICO’s limitations without imposing barriers that were not intended by Congress. “RICO is to be read broadly, ... [and] liberally construed to effectuate its remedial purposes.” Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 497-98, 105 S.Ct. 3275, 87 L.Ed.2d 346 (1985); see also National Organization for Women, Inc. v. Scheidler, 510 U.S. 249, 262, 114 S.Ct. 798, 127 L.Ed.2d 99 (1994). A wage earner’s employment is his business. The majority’s approach in this case is more than just unfair to wage earners harmed by racketeering. It is at odds with the salutary purpose of RICO — to provide an additional weapon in the war against organized crime.
Because Diaz pleaded an injury to his business or property, I would reverse the district court’s ruling on that point. I express no opinion on whether the complaint contains other defects.

. The complaint alleges that Plaintiff was injured in his "businesses and/ or property” and that he “lost employment, employment opportunities, and the wages and other compensation associated with said business, employment and opportunities, in that [he] was rendered unable to pursue gainful employment while defending himself against unjust charges and while unjustly incarcerated.” Complaint at ¶¶ 30, 31. At oral argument, counsel for appellee Parks agreed that, taking this allegation in the light most favorable to the pleader, the complaint can be read to allege that Diaz lost an existing job, in addition to future employment opportunities.


. See, e.g., Khurana v. Innovative Health Care Systems, Inc., 130 F.3d 143, 149 (5th Cir.1997), rev'd on other grounds by Beck v. Prupis, 529 U.S. 494, 505, 120 S.Ct. 1608, 146 L.Ed.2d 561 (2002); Sadighi v. Daghighfekr, 36 F.Supp.2d 279, 290 (D.S.C.1999); Hunt v. Weatherbee, 626 F.Supp. 1097, 1101 (D.Mass.1986).